Citation Nr: 0308128	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-20 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear disorder.

(The issues of entitlement to service connection for a left 
ear disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from June 1947 to April 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In July 1998, the Board remanded the case to the RO 
in order to ensure procedural due process.  Pursuant thereto, 
the RO, in a December 2002 supplemental statement of the 
case, determined that new and material evidence had been 
received to reopen the veteran's claim seeking entitlement to 
service connection for a left ear disorder.  However, the RO 
denied such claim on the grounds that there was no evidence 
showing in-service incurrence or aggravation.  In this 
respect, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issue currently before 
the Board is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left ear disorder, as further discussed 
below.

Additionally, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development with respect to the issue of entitlement to 
service connection for a left ear disorder.  When the Board 
completes the required development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a November 1954 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a left ear disorder.  He was informed of this decision and of 
his appellate rights in January 1955.  The veteran did not 
file a timely appeal with respect to this issue.

3.  The evidence associated with the claims file since the 
November 1954 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
left ear disorder. 


CONCLUSIONS OF LAW

1.  The unappealed November 1954 rating decision, which 
denied the original claim of service connection for a left 
ear disorder, is final.  38 U.S.C.A. § 7105 (West 2002) 
(formerly 38 U.S.C. § 4005); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).   

2.  The evidence received since the November 1954 rating 
decision which relates to the issue of service connection for 
a left ear disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a left ear disorder was received prior 
to that date (in an August 1993 VA form 21-4138 (Statement in 
Support of Claim)), those regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a left ear disorder.  The RO has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the veteran was advised by the RO of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, via the July 
1994 rating decision, the August 1995 statement of the case, 
the July 1998 Board remand, and the February 1998 and 
December 2002 supplemental statements of the case, the 
appellant was provided with information regarding the 
evidence needed to substantiate his claim.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim, including evidence of a 
current diagnosis of a left ear disorder.  The appellant was 
also given the opportunity to identify additional relevant 
evidence that may substantiate the claim, including via a 
July 1998 RO letter.  The Board is not aware of the existence 
of additional relevant evidence in connection with the claim 
on appeal.  Finally, via the December 2002 supplemental 
statement of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
As such, the VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As previously indicated, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, in a November 1954 rating decision, the veteran 
was denied service connection for a left ear disorder.  The 
veteran was notified of this decision and of his appellate 
rights in January 1955.  He did not file a timely appeal with 
respect to this issue.  Hence, the November 1954 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002) (formerly 
38 U.S.C. § 4005) ; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).   

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the relevant evidence submitted since the 
November 1954 rating decision, includes records from various 
health care providers including records from F. Pischke, 
M.D., dated from 1985 to 1998; W. Birdsong dated from 1972 to 
1992; and, the Dublin and Augusta VA Medical Centers dated 
from 1993 to 1994.  

In this regard, the Board notes that May 1985 notations from 
Dr. Pischke show the veteran was treated for infection of the 
ears, was diagnosed with otitis externa, and was noted to be 
positive for tinnitus since Korea in 1951.  January 1996 
notations show the veteran complained of left ear pain and 
headaches, and that audiological examination revealed mild 
sensorineural hearing loss bilaterally.  And, July 1998 
notations include a diagnosis of chronic left ear trouble.

The treatment records received from Dr. Birdsong dated from 
1972 to 1992 describe the treatment the veteran received for 
various health problems, but were negative for any treatment 
for a left ear disorder.

The medical records from the Dublin and Augusta VA Medical 
Centers dated from 1993 to 1994 include February 1993 
notations indicating the veteran was seen for chronic otitis 
of the left ear, and complained of chronic left ear discharge 
with pain and tinnitus since his service.  July 1993 
notations show the veteran's pure tone thresholds, in 
decibels, for the left ear were 45, 45, 55, 70, 90, and for 
the right ear were 25, 20, 20, 25, 40, both measured at 500, 
1000, 3000, 2000, and 4000 Hertz, respectively.  And, 
September, October and December 1993 notations show the 
veteran was seen for a diagnosis of chronic otitis media of 
the left ear and conductive hearing loss.

Additionally, a May 2002 VA audiology report shows the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 25, 30, 60, 60, 70, and for the right ear were 35, 50, 
70, 90, 95, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively. His speech discrimination was 88 percent 
for the left ear, and 84 percent for the right ear.  Upon 
examination, it was determined that the veteran had severe 
mixed hearing loss in the right ear, and moderate 
sensorineural hearing loss in the left ear.  A review of the 
veteran's claims file suggested treatment for recurrent 
bilateral external otitis since the late 1940s for the right 
ear, and since the early 1990s for the left ear.  It was the 
examiner's opinion that the veteran's complaints of onset of 
tinnitus was plausible, if he served in the combat noise 
conditions in Korea he described.  The veteran's current 
hearing loss was deemed to be consistent with a history of 
noise exposure and aging, aside from the conductive component 
he presented in the right ear at this time.

Lastly, a June 2002 VA ear disease examination includes a 
diagnosis of bilateral asymmetric hearing loss, right worse 
than the left, which seemed consistent with a previous 
history of noise exposure and traumatic noise.

Upon a review of the evidence, the Board finds that the 
evidence submitted after the November 1954 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issue under 
consideration.  Specifically, the evidence reflects that the 
veteran has been diagnosed with and treated for a left ear 
disorder, including otitis and hearing loss, which may be 
related to his in-service symptomatology and reported in-
service noise exposure.  At the time of the November 1954 
rating decision, examination of the veteran's ears was 
normal.  Therefore, the additional evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the appellant's claim of service connection for 
a left ear disorder is reopened, and the appeal is granted, 
to that extent only.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  However, 
the evidence presented thus far does not warrant a grant of 
service connection, and in light of the VCAA of 2000, further 
development of the case is necessary prior to final 
adjudication.  Specifically, as noted above, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development on the issue of service 
connection for a left ear disorder.  When the Board completes 
the required development, it will notify the appellant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a left ear disorder is reopened; the 
appeal is granted to this extent only.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

